IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                                                               ("")
STATE OF WASHINGTON,                         )                                    ~          CJ)CJ
                                                                                  =          -4C:
                                             )      No. 67368-8-1                            J>:;u
                      Respondent,            )
                                                                                   ':::;:'
                                                                                     "'"
                                                                                    ,..      '--'-<
                                                                                             1"'10

                                             )      DIVISION ONE
                                                                                   :::>::l   ~-~·-.;
          v.                                 )
                                                                                    ..,..
                                                                                      I         Jo· ..
                                                                                             =f-or-
                                                                                             >-or1
                                                                                             tf)m.~.
                                             )      UNPUBLISHED OPINION
                                                                                    ~        ::!::J>"-'
                                                                                             zr
RUSSELL JERRY WARE, JR.,                     )                                                G)Ul
                                             )                                      'P.       --io
                                                                                              o-
                                                                                                 -
                                                                                     (..)
                      Appellant.             )      FILED:    MAR 0 4 2013             0      :z<


       PER CURIAM - Russell Ware appeals his convictions for two counts of

felony harassment. He contends the information was defective for failing to

allege that he made a "true threat." His contention is controlled by the State

Supreme Court's recent decision in State v. Allen, No. 86119-6, 2013 WL 259383

(Wash. Jan. 24, 2013) (("true threat" concept defines the threat element of an

offense; it is not itself an element that must be included in either the information

or the to-convict instruction).

       Affirmed.


                                   For the court: